Case 3:20-mj-01174-JBT Document1 Filed 04/29/20 Page 1 of 8 PagelD 1

AO (Rev. 5/85) Criminal Complaint sa Se

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
v. | Case No. 3:20-mj-1174-JBT

WILFREDO FREDERICK DARIA

I, the undersigned complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief. On or about January 16, 2020, in Duval
County, in the Middle District of Florida, the defendant,

an alien against whom a final order of removal from the United States was

outstanding by reason of his being a member of the classes of aliens

described in Title 8, United States Code, Section 1227(a)(2)(A)(ii) and

(a)(2)(A)(aii), did willfully take action designed to prevent and hamper and

with the purpose of preventing and hampering his departure pursuant to the

final order of removal,
in violation of Title 8, United States Code, Section 1253(a)(1)(C). I further state that I
am a Deportation Officer for the Department of Homeland Security, Immigration and

Customs Enforcement, and that this Complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT
Continued on the attached sheet and made a part hereof: Yes, O No

Signature/of Cdmplainant

Brian M~Rothermel
Sworn to before me over the telephone and signed
by me pursuant to Fed.R.Crim. P. 4.1 and 4(d)
on April at 2020 at Jacksonville, Florida

 

 

JOEL B. TOOMEY JO B - 4

United States Magistrate Judge — —
Name & Title of Judicial Officer Signature of Judicial Officer
Case 3:20-mj-01174-JBT Document 1 Filed 04/29/20 Page 2 of 8 PagelD 2

CRIMINAL COMPLAINT AFFIDAVIT

I, Brian M. Rothermel, being a duly sworn and appointed Deportation
Officer for the Department of Homeland Security, Immigration and Customs
Enforcement (“ICE”), hereby make the following statement in support of the
attached criminal complaint.

1. I have been a Deportation Officer for ICE for over seven years.
Before becoming a Deportation Officer, I served as an Immigration Enforcement
Agent for over four years. I have training and experience in the enforcement of
the immigration and nationality laws of the United States. In addition, I have
training and experience in the preparation, presentation, and service of criminal
complaints and arrest warrants.

2. One of my duties as a Deportation Officer is to locate and
apprehend aliens in the United States against whom a final order of removal has
been entered. For approximately the last eight years, I have been attempting to
locate and apprehend WILFREDO FREDERICK DARIA, a citizen of the
Philippines against whom an order of removal was entered on September 8, 2009.

3. I learned the facts set forth below regarding DARIA’s immigration
history from reviewing his Alien Registration file, or A-file. An A-file is a central
file maintained by immigration agencies that contains documents related to the

interactions and encounters of United States immigration authorities with an
Case 3:20-mj-01174-JBT Document1 Filed 04/29/20 Page 3 of 8 PagelD 3

alien. All documents regarding the alien are maintained in the A-file regardless of
the immigration officer who originated the documents or the location at which
they were originated.

4, DARIA was admitted into the United States on January 15, 1975, as
a legal permanent resident. On August 30, 1991, DARIA was convicted in the
Circuit Court, Fourth Judicial Circuit, Duval County, Florida, for the felony
offense of sexual battery, in violation of Fla. Stat. § 794.011(3), in Case No. 16-
1991-CF-9755. On August 7, 2007, DARIA was convicted in the same court for
the felony offense of unemployment compensation fraud, in violation of Fla. Stat.
§ 443.071(1), in Case No. 16-2006-CF-6312.

5. On August 13, 2008, DARIA was administratively arrested and
served with a Notice to Appear at an immigration hearing. He was then
transferred into the custody of the Jacksonville Sheriff s Office (“JSO”) on
December 15, 2008, to face outstanding criminal charges. Although ICE lodged
a detainer with JSO, DARIA was inadvertently released on December 31, 2008.
On January 16, 2009, ICE officers located and administratively arrested DARIA
at his residence. DARIA was released on the same date, with instructions to
report in person to the Jacksonville ICE office. On May 14, 2009, DARIA
reported to the ICE office as directed. During this appointment, the information

in his file was updated and he was instructed to return on September 17, 2009.
Case 3:20-mj-01174-JBT Document1 Filed 04/29/20 Page 4 of 8 PagelD 4

However, DARIA failed to report for this scheduled appointment and never
provided ICE with any justification for his failure to report.

6. DARIA’s release on January 16, 2009, was pursuant to an Order of
Release on Recognizance, a copy of which was provided to DARIA. Among
other conditions, the order required DARIA to “report for any hearing or
interview as directed by Immigration and Customs Enforcement or the Executive
Office for Immigration Review,” “surrender for removal from the United States if
so ordered,” and “not change [his] place of residence without first securing
written permission from” an ICE officer.

7. Through the Notice to Appear issued on August 13, 2008, DARIA
was notified that he was subject to removal under (among other provisions)

(1) Section 237(a)(2)(A)(ii) of the Immigration and Nationality Act (“INA”)
(codified at 8 U.S.C. § 1227(a)(2)(A)(ii)), which provides that an alien is
removable if “at any time after admission [the alien] is convicted of two or more
crimes involving moral turpitude, not arising out of a single scheme of criminal
misconduct, regardless of whether confined therefor and regardless of whether the
convictions were in a single trial, . . .” and (2) Section 237(a)(2)(A)(iii) of the INA
(codified at 8 U.S.C. § 1227(a)(2)(A)(iii)), which provides that an alien is
removable if the alien “is convicted of an aggravated felony at any time after

admission... .” Sexual battery is an aggravated felony (see 8 U.S.C.
Case 3:20-mj-01174-JBT Document 1 Filed 04/29/20 Page 5 of 8 PagelD 5

§ 1101(a)(43)(A)) and both sexual battery and unemployment compensation fraud
are crimes of moral turpitude.

8. At an administrative immigration hearing on September 8, 2009,
DARIA conceded that he was removable under the two sections cited in the
Notice to Appear but.sought waiver or cancellation of removal. In an order
issued on the same date, the immigration judge denied DARIA’s request and
ordered his removal to the Philippines. DARIA appealed the judge’s order to the
Board of Immigration Appeals (“BIA”) and in a decision and order entered on
September 29, 2010, the BIA dismissed the appeal. DARIA then petitioned the
Eleventh Circuit Court of Appeals for review of the BIA’s order and on
August 12, 2011, the court denied the petition. See Daria v. U.S. Atty. Gen., No.
10-14963, 437 Fed. Appx. 824 (11th Cir. 2011). DARIA did not seek further
review and thus the order of removal became final.

9. On September 12, 2011, ICE sent a letter to the address in
Jacksonville provided by DARIA in which it noted the Eleventh Circuit’s
decision affirming the order of removal and directed him to report to the ICE
office in Jacksonville on December 19, 2011, for removal to the Philippines.
DARIA failed to report as directed, thus violating his Order of Release on

Recognizance.
Case 3:20-mj-01174-JBT Document 1 Filed 04/29/20 Page 6 of 8 PagelD 6

10. After DARIA failed to report as directed, ICE attempted to locate
and administratively arrest him. In June, 2012, I and other ICE officers
attempted to locate DARIA at his last known address in Jacksonville but were
unsuccessful. We then attempted to locate him at his last known place of
employment in Jacksonville. While at DARIA’s last known place of
employment, we spoke with the business owner who confirmed that DARIA was
an employee and stated that DARIA was currently working out in the field. The
business owner then called DARIA and his partner on the telephone, stating that
the police were present and requesting that they return to the business. A short
time later, DARIA’s partner returned to the business alone and stated that after
the phone conversation with the business owner, DARIA asked him to pull over
at which time DARIA got out of the vehicle and stated that he could not go back
to the business because the police were looking for him. We then attempted to
contact DARIA by telephone and left several messages instructing him to report
to the ICE office, but DARIA failed to do so. Further attempts to locate DARIA
during this operation were similarly unsuccessful.

11. In further attempting to locate DARIA, I learned that he had an
appointment on October 5, 2012, at 215 N. Market Street in Jacksonville
regarding a pending criminal case. On October 5, 2012, officers went to that

address and planned to arrest DARIA upon his arrival for the appointment.
Case 3:20-mj-01174-JBT Document1 Filed 04/29/20 Page 7 of 8 PagelD 7

While waiting for DARIA to arrive, officers observed DARIA’s vehicle circling
the building several times and then departing the area. Officers were later
informed by investigators for the criminal case that DARIA had called to
reschedule his appointment.

12. OnJanuary 16, 2020, I and other officers went to what was believed
to be DARIA’s then-current address in Jacksonville. We witnessed DARIA exit
the residence and begin to get into a white Ford F-150 pick-up truck. As we
approached the residence to administratively arrest DARIA, he fled on foot back
into the residence and out the back door into woods behind the house. We
established a perimeter search of the woods and surrounding area but were
unsuccessful in locating DARIA.

13. On April 14, 2020, I returned to the residence and observed the
white pick-up truck at the residence. After a short time at this location, I
observed DARIA enter the pick-up truck and depart the residence with an elderly
female matching the physical description of DARIA’s mother. I then followed
the vehicle for a short distance. However, ICE policies do not permit vehicle
pursuit to administratively arrest an alien. In addition, given DARIA’s history of
evading arrest, I was concerned that an attempt to arrest him while he was driving
the vehicle could cause him to flee at a high rate of speed and endanger

bystanders.
Case 3:20-mj-01174-JBT Document1 Filed 04/29/20 Page 8 of 8 PagelD 8

Based upon the foregoing, your affiant believes there is probable cause to
establish that WILFREDO FREDERICK DARIA, an alien against whom a final
order of removal from the United States was outstanding by reason of his being a
member of the classes of aliens described in Title 8, United States Code, Section
1227(a)(2)(A)(ii) and (a)(2)(A)(iii), did willfully take action designed to prevent
and hamper and with the purpose of preventing and hampering his departure

pursuant to the final order of removal, in violation of Title 8, United States Code,

Section 1253(a)(1)(C). rein

Brian M. Rothermel

Deportation Officer

Department of Homeland Security
Immigration and Customs Enforcement
Jacksonville, Florida

 
